Citation Nr: 1123552	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to an initial compensable rating for epididymitis.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Unfortunately, this case has been remanded by the Board on two prior occasions.

The Board notes that, in a written statement received in February 2011, the Veteran withdrew his power of attorney on behalf of the Veterans of Foreign Wars of the United States.  He has elected to proceed pro se.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has remanded this case on two separate occasions to assist the Veteran in obtaining any treatment records from Pine Bluffs Arsenal for the time period from 1979 to the present, to include a request for all medical records located at Reynolds Army Community Hospital and any employment examinations conducted by Pine Bluffs Arsenal.

Unfortunately, the Veteran does not appear to understand the information requests.  After the first remand in August 2007, the Veteran responded by authorizing VA to obtain his current treatment records.  After the last remand in November 2009, the Veteran responded by submitting three separate 21-4142s (Authorization and Consent to Release Information to the Department of Veterans Affairs) which he signed in the wrong space (Box 3) and otherwise left blank.  On both occasions, the RO took no further steps to correct these missteps.

The Board observes that a claimant has a duty to assist in developing his/her claim, to include providing information exclusively within his/her control.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Clearly, it is not an onerous burden on the part of the Veteran to properly fill out a VA Form 21-4142.

On the other hand, the Board notes that the United States Court of Appeals for the Federal Circuit has repeatedly emphasized that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  It is also not an onerous burden on the part of VA to contact the Veteran and advise him that he has improperly filled out a VA Form 21-4142.

In this case, the Veteran has identified records of treatment which may be capable of substantiating his claims.  The Board will remand this case once again (and only one more time) to obtain those records, and attempt to eliminate any potential confusion or basis for remand by having the RO fill out the VA Form 21-4142 on behalf of the Veteran and merely request his signature.

Additionally, the Board notes that the medical opinions of record addressing the claim of service connection for erectile dysfunction are inadequate.  The RO granted service connected for epididymitis in March 2011.  The Veteran claims that this disorder causes pain, especially during intercourse.  In April 2009, a private urologist suggested that it was possible that the Veteran's right epididymal pain results in performance anxiety during intercourse which, in turn, results in "some" erectile dysfunction.  This raises a secondary service connection issue which must be considered part and parcel of the current appeal.  See Bingham v. Nicholson, 421 F.3d 1346 (2005).  Unfortunately, the medical opinions obtained by the RO do not properly address this aspect of the claim.

Finally, in April 2011, the Veteran timely filed a Notice of Disagreement with the RO's March 2011 rating decision which granted service connection for epididymitis and assigned an initial noncompensable rating.  Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case with respect to the initial rating assigned for epididymitis.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following medical records:

    a) any treatment records from Pine Bluffs Arsenal for the time period from 1979 to the present, to include a request for all medical records located at Reynolds Army Community Hospital and any employment examinations conducted by Pine Bluffs Arsenal; 

    b) complete clinical records of treatment from Dr. J.T. of Jefferson Regional Medical Center since April 2009; and 

    c) clinical records of treatment for genitourinary and gastrointestinal disability at the Little Rock, Arkansas VA Medical Center since November 2009.  

With respect to all private medical records, the RO is requested to prepare the VA Form 21-4142's on behalf of the Veteran with all information necessary to process the records request other than the Veteran's signature.

2.  Upon completion of the above, forward the Veteran's claim folder to an appropriate examiner for preparation of a medical opinion regarding the causal relationship between service-connected epididymitis and erectile dysfunction.  The examiner should be requested to answer the following questions:

	a) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's epididymitis has caused erectile dysfunction or aggravated this disorder beyond the natural progress of the disorder; and

	b) if it is determined that aggravation beyond the natural progress of disorder exists, please identify the baseline level of severity of symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.

In so doing, the VA examiner should consider whether pain associated with service-connected epididymitis results in performance anxiety with resultant erectile dysfunction.  The examiner's attention is also directed to the body of the November 2009 Board remand which summarizes inconsistent statements made by the Veteran concerning the onset of his erectile dysfunction symptoms.

The examiner is requested to provide a complete rationale for his/her opinion, as a matter of medical probability, based on experience, medical expertise, and established medical principles.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

3.  Issue the Veteran a statement of the case with regard to the March 2011 rating decision which assigned an initial noncompensable rating for epididymitis.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

